 1   Etan Zaitsu [CA SBN 287106]
     Attorney-at-law
 2
 3   Zaitsu Law
     1107 Ninth Street, Suite 625
 4   Sacramento, CA 95814
     (916) 542-0270
 5   etan@zaitsulaw.com
 6
     Attorney for Defendant
 7   PATRICIA SHIRLEY
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No.: 2:18-CR-00004 DB
12                                   Plaintiff,        STIPULATION AND ORDER
13          v.                                         CONTINUING STATUS CONFERENCE

14   PATRICIA SHIRLEY,                                 Date: March 5, 2019
                                                       Time: 10:00am
15                                   Defendants.       Court: Hon. Deborah Barnes
16
17
18
19
            This matter involving a charged conspiracy and theft of government property is presently
20
     set for a status conference on March 5, 2019. The government has provided voluminous
21
     discovery consisting of more than 3,600 pages and numerous CDs containing at least three
22
     months of surveillance footage and audio recordings of numerous witnesses and defendant
23
     interviews. Moreover, the government will soon be filing a bill of particulars pursuant this
24
     Court’s order on February 19, 2019. Defense counsel is in the continuing process of reviewing
25
     discovery, conducting various investigations, and interviewing witnesses.
26
            The parties to the actions, Plaintiff United States of America by and through Assistant
27
     United States Attorney Eric Chang and Attorney Etan Zaitsu on behalf of Defendant Patricia
28
     Shirley stipulate as follows:

                                                   1
     Order Continuing Status Conference
 1          1.      By this stipulation, defendant now moves to vacate the status conference
 2   presently set for March 5, 2019. Defendant requests to continue the status conference to March
 3   26, 2019, at 10:00 a.m., and to exclude time between March 5, 2019 and March 26, 2019
 4   inclusive, under Local Code T-4. The United States does not oppose this request.
 5          2.      Due to the volume of discovery in the case and the scheduled filing of a bill of
 6   particulars, defense counsel is engaged in ongoing review of the discovery, and defense
 7   investigation related to potential defenses in this matter. This preparation is necessary to ensure
 8   that potential defenses are explored and discussed.
 9          3.      Defense counsel represents and believes that failure to grant additional time as
10   requested would deny the defendant the reasonable time necessary for effective preparation,
11   taking into account the exercise of due diligence.
12          4.      Based on the above-stated facts, the parties jointly request that the Court find that
13   the ends of justice served by continuing the case as requested outweigh the best interest of the
14   public and the defendant in a trial within the time prescribed by the Speedy Trial Act.
15          5.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
16   et seq., within which trial must commence, the time period of March 5, 2019 to March 26, 2019,
17   inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and (B) (iv) [Local Code
18   T-4] because it results from a continuance granted by the Court at defendant’s request on the
19   basis that the ends of justice served by taking such action outweigh the best interest of the public
20   and the defendant in a speedy trial.
21          6.      Nothing in this stipulation and order shall preclude a finding that other provisions
22   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
23   which a trial must commence.
24          Assistant U.S. Attorney Eric Chang and defense counsel have reviewed this proposed
25   order and authorized Etan Zaitsu to sign it via email on their behalf. Please vacate the previous
26   request to continue this matter to April 9, 2016.
27
28


                                                      2
     Order Continuing Status Conference
 1                                                        Respectfully submitted,
 2
 3
     Dated: March 1, 2019                                 /s/ Etan Zaitsu for_______
 4                                                        ERIC CHANG
                                                          Assistant United States Attorney
 5
 6
 7   Dated: March 1, 2019                                 /s/ Etan Zaitsu _______
                                                          ETAN ZAITSU
 8
                                                          Attorney for Defendant
 9                                                        PATRICIA SHIRLEY

10
11
12
                                                ORDER
13
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it
14
     is hereby ordered that the status conference in this matter, scheduled for March 5, 2019, is
15
     vacated. A new status conference is scheduled for March 26, 2019, at 10:00 a.m. The Court
16
     further finds, based on the representations of the parties and Defendant’s request, that the ends
17
     of justice served by granting the continuance outweigh the best interests of the public and the
18
     defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
19
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
20
     consideration the exercise of due diligence for the period from March 5, 2019, up to and
21
     including March 26, 2019.
22
23
            IT IS SO ORDERED.
24
     Dated: March 1, 2019
25
26
27
28


                                                    3
     Order Continuing Status Conference
